Order, Supreme Court, New York County, entered on December 19, 1973, granting plaintiff’s motion for summary judgment, and judgment entered thereon on December 27, 1973, unanimously reversed, on the law, without costs and without disbursements, the judgment vacated, and the motion denied. Triable issues of fact exist which preclude the grant of summary judgment to the plaintiff as to its claim for extra and additional work. Plaintiff failed' to demonstrate performance of the extra work, agreement as to the price therefor or the fair and reasonable value of the extras. Furthermore, no purpose would be served by directing an assessment (see Toussoupoff v. Columbia Brgadeasting System, 19 A D 2d 865). Concur — Markewieh, J. P„ Kupferman, Steuer, Capozzoli and Yesawich, JJ.